Title: To Thomas Jefferson from Bernard Peyton, 21 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richmond
21 Augt 1824
Our highly respected fellow citizen Dr Foushee, has taken his final leave of us, & the applicants for the office he thus vacates, are inummerable; of course the greater efforts are necessary, on my part, to obtain such a recommendation, from here, as will respectably sustain the one you will have the goodness to forward to Washington, in my behalf, to the President and Post Master General—unfortunately, all our most respectable people, who can afford it, are absent, at the different watering places, I shall still tho’ send on a strong support, & have written to several of those absent, who will, as soon as possible, at the distance they are, write to Washington—I am fully persuaded that it will require the strongest efforts to over balance the urgent application of Preston, & others, who I fear the President prefers privately, it will, however, be difficult for him to get over what has heretofore passed, on the subject, in relation to myself, I leave it to your kind friendship to do whatever you may think necessary & proper on the occasion, & I will do whatever can be done here—It is possible I may go to Washington some time hence—mean time, will you do me the favor to write me a line here?—With constant friendship Yours very TrulyB. Peyton